Citation Nr: 0824124	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-01 217	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from August 1958 to October 
1963.  

In August 2006, the Board of Veterans' Appeals (Board) 
remanded the issue on appeal to the RO for additional 
development of the record.  

An October 2007 rating decision denied service connection for 
cervical and/or lumbar spine disability.


FINDINGS OF FACT

1.  The veteran is service connected for epilepsy, 20 percent 
disabling; right shoulder disability, 10 percent disabling; 
and left inguinal hernia, 0 percent disabling.  His combined 
rating is 30 percent.  

2.  The veteran has reported completing two years of college; 
he is working part time for a pool maintenance company and 
has previously worked as a locksmith.  He appears to have 
last worked full time in 1998.  

3.  The veteran's service-connected disabilities do not 
preclude the veteran from securing or following a 
substantially gainful occupation consistent with his 
education and work background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The RO sent the veteran letters in July 2003 and December 
2006 in which he was informed of the requirements needed to 
establish entitlement to a TDIU rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The Board notes that the veteran was informed in May 2006 
that an effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are several VA 
examinations on file, including in May 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing at the RO in April 2005.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).  


Analysis

The veteran asserts that his service-connected epilepsy and 
right shoulder disability prevent him from working at 
substantially gainful employment.  He has noted that his 
service-connected left inguinal hernia does not cause him any 
problem.

The veteran in this regard is shown to have completed two 
years of college and is working part time, approximately 30-
35 hours a week, for a pool maintenance company; he has 
worked as a locksmith and as an instructor in a machine shop.  
According to the veteran's application, he last worked on a 
full time basis in 1998.  

The veteran is currently assigned a 20 percent evaluation for 
his service-connected epilepsy and a 10 percent evaluation 
for his service-connected right shoulder disability; his 
combined rating is 30 percent.  Therefore, he does not meet 
the percentage standards for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a).  

A TDIU rating may be granted on an extraschedular basis, 
pursuant to 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An 
extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.

In this case, the RO has considered extraschedular rating and 
has determined that referral for such extraschedular rating 
is not appropriate (see the October 2007 Supplemental 
Statement of the Case).  The Board may accordingly consider 
the issue without prejudice to the veteran.

A schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose supra  .



In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).

In this case, the veteran is working part time for a pool 
maintenance company.  He contends that his epilepsy and right 
shoulder disabilities prevent him from working full time 
because locksmiths will not hire someone who has epilepsy.  

The veteran has additional disabilities, including of the 
neck and low back, which are not service connected and cannot 
be considered when determining whether the veteran warrants 
an extraschedular rating.

The Board notes that the veteran has not had an episode of 
epilepsy since 1997, which is over 10 years ago, and that he 
does not take any medication for epilepsy.  Despite an 
abnormal EEG evaluation in September 2003, which revealed 
generalized epileptiform discharges, the examiner on VA 
neurological evaluation in May 2007 concluded that the 
findings in 2003 were consistent with petit mal or absent 
seizures and that the prognosis for remaining seizure free 
was good.

The Board would also note that, despite the veteran's 
contentions that he cannot work full time, he is currently 
working 30-35 hours a week, which is a significant number of 
hours.  

Range of motion of the right shoulder included forward 
elevation to 150 degrees, abduction to 100 degrees, and 
rotation to 90 degrees on VA examination in February 2005.  
It was reported on VA evaluation in May 2005 that the 
veteran's right shoulder disability appeared to be relatively 
mild, especially in light of the fact that he was able to 
work at a job that required some lifting.
VA examination of the veteran's right shoulder in May 2007 
revealed mild to moderate impairment with full pain-free 
movement without weakness, stiffness, instability, or 
swelling.  However, he had pain when lifting objects greater 
than 20 pounds.  It was noted on VA examination in February 
2005 that the veteran was able to continue his job, which 
required shoulder movement involving lifting objects heavier 
than 20 pounds, even though he had right shoulder pain.

Although the veteran is receiving Social Security 
Administration benefits, they are based on age and are not 
disability benefits.  

The Board finds that there is certainly evidence on file, 
including the veteran's testimony before the Board in April 
2005, that his service-connected disabilities cause an 
industrial impairment to some degree.  However, the overall 
record does not show that his service-connected disabilities 
alone, which involve no more than moderate right shoulder 
impairment and no episode of epilepsy in over 10 years, cause 
marked interference with the veteran's ability to perform 
substantially gainful work given his work and educational 
background.  

Additionally, the veteran has not been hospitalized for 
either of his service-connected disabilities.

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
4.16(b) is not necessary or appropriate at this point.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the veteran 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


